Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 23, 2015

                                     No. 04-15-00114-CV

                      Hari Prasad KALAKONDA and Latha Kalakonda,
                                      Appellants

                                               v.

                               ASPRI INVESTMENTS, LLC,
                                        Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-16394
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
        Appellants’ brief was originally due June 17, 2015; however, the court granted appellant
an extension of time until July 17. Appellants have filed a motion asking for an additional
fifteen-day extension of time. We grant the motion and order appellants’ brief due August 3,
2015.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court